Citation Nr: 1513000	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  14-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  At the February 2015 Board hearing, the Veteran raised a claim of service connection for back disability.  This issue is referred to the RO for appropriate action.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's hearing loss claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain.

The Veteran has essentially contended that he developed hearing loss and tinnitus as a result of in-service acoustic trauma and has described the circumstances thereof.  Moreover, his account of this in-service trauma has already been deemed credible below.  Therefore, the issue is whether his claimed disabilities are due to the in-service acoustic trauma.

The Board observes that nothing in the record reflects the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  However, as already noted tinnitus can be diagnosed by lay evidence alone.  Moreover, the Veteran has indicated that his tinnitus developed during active service, and that he first sought treatment for hearing problems within a year after his separation from service.  In short, he has indicated continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Nothing in the record available for the Board's review appears to explicitly refute the Veteran's contentions on this matter.

The Board notes that a February 2013 VA examination stated that the Veteran did not describe tinnitus, but describes a "popping" or "crackling" in both ears.  Similarly, in a May 2013 addendum, the VA examiner stated that "popping" and "clicking" noise not consistent with noise-induced tinnitus.  However, such terms appear consistent with the definition of tinnitus referenced above.  As such, the examiner's statement does not appear to constitute a basis to deny the claim.  Moreover, the examiner did check the box on the February 2013 VA examination to reflect the Veteran did have recurrent tinnitus.  Further, the Board notes that the law mandates resolving all reasonable doubt in favor of the Veteran in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for tinnitus is granted.


REMAND

Initially, the Board notes that the Veteran reported at his February 2015 hearing that he received treatment from a Dr. Corbin for his hearing problems after his separation from service.  See Transcript pp. 7, 9-10.  However, no records from this clinician appear in the evidence on file, nor does it appear the Veteran ever submitted a release for such records.  Consequently, the Board concludes that a remand is required in order to obtain any such records.

The Board also notes that, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the hearing loss claim was denied below, in part, because the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, the February 2013 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
20
15
25
20
LEFT
15
20
20
14
20
19

Speech recognition scores were 100 percent for the right ear, and 96 percent for the left ear. 

The Board notes, however, that the Veteran challenges the adequacy of the February 2013 VA examination at his February 2015 hearing, and has contended his hearing has gotten worse since that examination.  He also submitted additional evidence following this hearing accompanied by a waiver of initial AOJ consideration of such in accord with 38 C.F.R. § 20.1304(c).  This evidence consists of a March 2014 audiogram report from R. Brooke, a private audiologist, which is on VA's VBMS system.  However, the actual results of this audiogram are difficult to read in this format, although there is a written notation that there was sensorineural hearing loss in the right ear.

In view of the foregoing, the Board finds that a remand is also required to accord the Veteran a new VA examination to determine whether he does have a hearing loss disability of either ear as defined by 38 C.F.R. § 3.385, and, if so, whether such a disability was incurred in or otherwise the result of his active service.  Moreover, as he submitted an audiogram report from a private audiologist it appears this clinician may also have treatment records relevant to this case.  Therefore, a remand is also required to obtain any such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran provide any necessary release for records from Dr. Corbin and R. Brooke, as well as the names and addresses of all medical care providers who have treated him for hearing loss since February 2013.  Even if the Veteran does not respond, determine if there are any VA treatment records for the relevant period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed hearing loss.  The claims folder should be made available to the examiner for review before the examination.

If the Veteran is shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385 for either ear, then the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service to include his acknowledged in-service acoustic trauma.

A complete rationale for any opinion expressed should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2014 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


